DETAILED ACTION
This office action is in response to RCE  filed on 03/31/2022.
Claims 1-20 are pending of which claims 1, 6, 11 and 16  are  independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 04/13/2020  is considered.
Allowable Subject Matter
Claims 1-20  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a hexagonal mapping  and identifying beams of the satellite positioned outside of the hexagonal shape boundary and reducing power of the beams positioned outside of the hexagonal shape boundary to mitigating inter-satellite interference.

Claims 1-5 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… modifying a beam bore-sight of a satellite according to a hexagonal mapping that imposes a hexagonal shape boundary within a coverage area of the satellite” as specified in claim 1.  

Claims 6-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 6,    “…identifying beams of the satellite positioned outside of the hexagonal shape boundary; and reducing power of the beams positioned outside of the hexagonal shape boundary” as specified in claim 6.  

Claims 11-15 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “… initializing beam bore-sight locations of a serving satellite in a coverage area of the serving satellite to generate data points; assigning serving beams to the data points; detecting interference beams from an interfering satellite at the data points; determining a boundary region, for each serving beam, by maximizing a minimum area of serving beam coverage, a beam boundary of the boundary region being where the serving beam and one or more of the interference beams have the same power, determining an optimized  beam bore-sight location  within each boundary region; and shifting the initialized beam bore-sight locations to the optimized beam bore-sight locations” as specified in claim 11.  

Claims 16-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “… detect interference beams from an interfering satellite at the data points; determine a boundary region., for each serving beam, by maximizing a minimum area of serving beam coverage, a beam boundary of the boundary region being where the serving beam and one or more of the interference beams have the same power; determine an optimized  beam bore-sight location  within each boundary region; and shift the initialized beam bore-sight locations to the optimized beam bore- sight locations” as specified in claim 16.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Munoz (US Pub. No. 20070192805) discloses mitigating inter-satellite interference. However the disclosure of  Munoz taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  modifying a beam bore-sight of a satellite according to a hexagonal mapping that imposes a hexagonal shape boundary within a coverage area of the satellite as claimed in claims 1,6, 11 and 16in combination with other limitations recited as specified in claims 1,6, 11 and 16.   

Determan(US Pub. No. 20070192805) discloses satellite that adjust their beam patterns to prevent power flux density. However the disclosure of  Determan taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with identifying beams of the satellite positioned outside of the hexagonal shape boundary; and reducing power of the beams positioned outside of the hexagonal shape boundary as claimed in claims 1,6, 11 and 16 in combination with other limitations recited as specified in claims 1,6, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476